UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:001-35922 PEDEVCO CORP. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of Principal Executive Offices) (855) 733-2685 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨ Noþ AtNovember13, 2015, there were45,236,497shares of the Registrant’s common stock outstanding. PEDEVCO CORP. For the Three and Nine Months Ended September 30, 2015 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements F-1 Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 (unaudited) F-1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 (unaudited) F-2 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 (unaudited) F-3 Notes to Consolidated Financial Statements (unaudited) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEDEVCO CORP. CONSOLIDATED BALANCE SHEETS (unaudited) (amounts in thousands, except share data) September 30, December 31, Assets Current assets: Cash $ $ Accounts receivable - Accounts receivable - oil and gas Accounts receivable - oil and gas - related party - 21 Accounts receivable - related party 3 58 Deferred financing costs Prepaid expenses and other current assets 81 Total Current Assets Oil and gas properties: Oil and gas properties, subject to amortization, net Oil and gas properties, not subject to amortization, net - Total oil and gas properties, net Deferred financing costs Note receivable - Notes receivable – related party - Other assets 85 85 Investments - cost method 4 4 Total Assets $ $ Liabilities and Shareholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accounts payable - related party - Accrued expenses 3,810 Accrued expenses - related party - Revenue payable Advances from joint interest owners - Convertible notes payable - Bridge Notes, net of premiums of $113,000 and $132,000, respectively Notes payable - Secured Promissory Notes, net of discounts of $5, 931 ,000 and $4,652,000, respectively Notes payable - related parties - Total current liabilities 8,801 Long-term liabilities: Notes payable - Secured Promissory Notes, net of discounts of $3,254,000 and $7,674,000, respectively Notes payable - Subordinated 8,523 - Notes payable - other - Asset retirement obligations 89 Total liabilities Commitments and contingencies Shareholders' equity (deficit): Series A convertible preferred stock, $0.001 par value, 100,000,000 shares authorized, 66,625 and -0- shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively - - Common stock, $0.001 par value, 200,000,000 shares authorized; 44,593,639 and 33,117,516 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively 45 33 Additional paid-in-capital Accumulated deficit ) ) Noncontrolling interests ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity (deficit) $ $ See accompanying notes to unaudited consolidated financial statements. F-1 PEDEVCO CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (amounts in thousands, except share data) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenue: Oil and gas sales $ Operating expenses: Lease operating costs Exploration expense 88 Selling, general and administrative expense Impairment of oil and gas properties - Depreciation, depletion, amortization and accretion Loss on settlement of payables - - - 39 Total operating expenses Gain (loss) on sale of oil and gas properties - (5 ) ) Gain (loss) on sale of equity investment - - ) Loss on sale of deposit for business acquisition - - - ) Loss from equity method investments - ) ) ) Operating loss ) Other income (expense): Interest expense ) Interest income - 75 40 Gain (loss) on debt extinguishment - ) ) Total other expense ) Net loss ) Less: Net loss attributable to noncontrolling interests (4
